DISMISS and Opinion Filed December 13, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00873-CV

               DAVID LEE DANIELS III, Appellant
                            V.
    KATINA SNOW, CHILD SUPPORT AGENCY, ATWORK GROUP,
    NANCY DELGADO, JAZMINE WELLS CASTILLO, MARITZA DE
        JESUS, MARIA CARRILLO, AMANDA ALVEY, AND
             KR YOUNG STAFFING TX557, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-05096

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We questioned our jurisdiction over this appeal from the trial court’s August

18, 2022 dismissal order as it did not appear the order disposed of all parties and

claims or that the order was otherwise appealable. See Jack B. Anglin Co., Inc. v.

Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (appeal may only be taken from final

judgments that dispose of all parties and claims or interlocutory orders authorized

by statute). As reflected in the record, appellant filed the underlying suit against

Katina Snow, Child Support Agency, AtWork Group, Nancy Delgado, Jazmine
Wells Castillo, Maritza De Jesus, Maria Carrillo, Amanda Alvey, and KR Young

Staffing TX557. The appealed order dismissed the claims against KR Young

Staffing, AtWork Group, Delgado, Castillo, De Jesus, Carrillo, and Alvey by

granting their Rule 91a motion, see TEX. R. CIV. P. 91a (concerning baseless causes

of action), but did not address the claims against Snow and the Child Support

Agency. Although we directed appellant to file a letter brief addressing our concern

and cautioned appellant that failure to comply could result in the appeal being

dismissed, see TEX. R. APP. P. 42.3(a),(c), more than ten days have passed and

appellant has not complied. Accordingly, on the record before us, we dismiss the

appeal. See id. 42.3(a); see also Koenig v. Blaylock, 497 S.W.3d 595, 598 n.4 (Tex.

App.—Austin 2016, pet. denied) (noting no statute authorizes interlocutory appeal

from order denying Rule 91a motion).



                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

220873F.P05




                                        –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

DAVID LEE DANIELS III,                      On Appeal from the 134th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-22-05096.
No. 05-22-00873-CV        V.                Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
KATINA SNOW, CHILD                          Goldstein participating.
SUPPORT AGENCY, ATWORK
GROUP, NANCY DELGADO,
JAZMINE WELLS CASTILLO,
MARITZE DE JESUS, MARIA
CARRILLO, AMANDA ALVEY,
AND KR YOUNG STAFFING
TX557, Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 13, 2022.




                                      –3–